internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 7-plr-126183-02 date date legend taxpayer t u v w x y dear we received a letter requesting permission for taxpayer to revoke its election under sec_41 of the internal_revenue_code this letter is in response to that request taxpayer is an accrual basis taxpayer with a t taxable_year end taxpayer had elected for the taxable_year ending u to determine its credit_for_increasing_research_activities research_credit under the alternative_incremental_research_credit rules of sec_41 for the tax years ending on u v w and x taxpayer and all members of its sec_41 controlled_group calculated their research_credit under the rules of sec_41 before the due_date of its return including extensions for the tax_year ending on y taxpayer submitted a request to revoke its election to determine its research_credit under the alternative_incremental_research_credit rules of sec_41 for qualified_research_expenses paid_or_incurred on or after the tax_year ending on y and all subsequent taxable years for taxable years beginning after date taxpayers may elect to determine their research_credit under the alternative_incremental_research_credit rules of sec_41 sec_41 provides that any election under sec_41 shall apply for the taxable_year in which made and all succeeding taxable years unless revoked with the consent of the secretary based solely on the facts submitted and representations made we grant permission for taxpayer to revoke its election to determine its credit_for_increasing_research_activities under the alternative_incremental_research_credit rules of sec_41 for qualified_research_expenses paid_or_incurred during the taxable_year ending on y taxpayer should compute its credit for increasing research expenses for the taxable_year ending on y and all succeeding taxable years using the general_rule of sec_41 provided that taxpayer or a member of its controlled_group does not make a new election to determine the credit_for_increasing_research_activities under the alternative_incremental_research_credit rules of sec_41 except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter further we express or imply no opinion concerning expenditures taxpayer treated as qualified_research_expenses this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely s brenda m stewart assistant to the branch chief branch associate chief_counsel passthroughs and special industries
